t c memo united_states tax_court p david musgrave and barbara j musgrave petitioners v commissioner of internal revenue respondent docket no filed date martin j horwitz for petitioners nancy ortmeyer kuhn and matthew j fritz for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax an addition_to_tax pursuant to sec_6651 of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues to be decided are as follows whether petitioners are entitled to deduct a loss carryforward attributable to the deduction by petitioner p david musgrave's wholly owned s_corporation on its tax_return of an amount it paid during to settle a lawsuit whether the s_corporation is entitled to a deduction it claimed on its return for attorney's_fees paid during and whether petitioners are liable for an addition_to_tax and penalty pursuant to sec_6651 and sec_6662 for taxable_year findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition in the instant case p david musgrave and barbara j musgrave petitioners resided in kettering ohio petitioner p david musgrave petitioner was at all relevant times the sole shareholder of an s_corporation known variably in chronological order as david musgrave cpa inc jeffcott musgrave cpas inc and musgrave associates cpas inc s_corporation petitioner received his cpa certificate during at that time he began a private accounting practice and incorporated david musgrave cpa inc the s_corporation to carry on the practice during date william t jeffcott cpa now deceased and petitioner merged their respective accounting practices petitioner changed the name of the s_corporation to jeffcott musgrave cpas inc petitioner however remained the sole shareholder of the s_corporation during date petitioner and mr jeffcott each completed an application_for key man life_insurance through a group plan sponsored by the american institute of certified public accountants and underwritten by prudential insurance_company of america prudential each policy provided for dollar_figure life_insurance with double indemnity in the event of accidental death the applications for both petitioner and mr jeffcott stated the insurance beneficiary as jeffcott musgrave cpas inc sometime during date it was discovered that mr jeffcott had embezzled approximately dollar_figure from color q inc color q a client of the s_corporation mr jeffcott an employee of the s_corporation at the time of the embezzlement was providing services to color q pursuant to an engagement letter between color q and the s_corporation and for which the s_corporation was paid fees by color q on date mr jeffcott died as a result of injuries sustained in an automobile accident on date color q filed a complaint in the common pleas court of montgomery county ohio montgomery county court case number to recover the money allegedly embezzled by mr jeffcott embezzlement suit in its complaint color q named the following defendants teresa l jeffcott the wife of william t jeffcott jnana inc jnana a corporation formed by the jeffcotts and owned by teresa l jeffcott petitioner and the s_corporation the estate of william jeffcott estate was subsequently added as a defendant on date color q sought consequential and incidental losses that were allegedly sustained as a result of mr jeffcott's embezzlement as well as treble_damages costs of the suit and attorney's_fees pursuant to the ohio corrupt activities act during date the s_corporation sent to the estate's administrator an affidavit in statement of claim stating that the s_corporation was the owner of a claim against the estate for the amount of dollar_figure plus interest from date the s_corporation stated that the claim was contingent on the outcome of the insurance suit described below ie it was contingent on the s corporation's being found to be the beneficiary of the proceeds of the prudential life_insurance_policy on mr jeffcott's life on date the estate's administrator filed a complaint for declaratory_judgment in the court of common pleas of warren county ohio warren county court case no insurance suit in the insurance suit the estate sought a judicial determination of the relative rights of the estate the s_corporation and petitioner with regard to the proceeds from the prudential life_insurance_policy on mr jeffcott's life_insurance_proceeds on date a status conference and hearing were held in the embezzlement suit during those proceedings color q agreed that in the event that any of the defendants in the embezzlement suit were adjudicated to be rightful beneficiaries of the insurance proceeds as a result of the insurance suit color q would accept the amount of dollar_figure in full and final settlement of all claims with respect to all defendants in the embezzlement suit additionally during those proceedings each of defendants jnana teresa l jeffcott the s_corporation and petitioner agreed that if the court in the insurance suit found any one of them to be the rightful recipient of the insurance proceeds that person or entity would make payment of dollar_figure to color q which agreed that upon payment it would dismiss all claims against all defendants in the embezzlement suit on date in a status conference held in the probate_court of warren county regarding the estate the special administrator of the estate allowed color q's claim in the amount of dollar_figure as a claim against the assets of the estate in date a stipulated entry reflecting the settlement made in the date hearing was signed by all of the parties to the case and entered in the montgomery county court the stipulated entry provided that color q and defendants jnana the estate teresa l jeffcott petitioner and the s_corporation in consideration of the mutual relinquishment between plaintiff and each of the defendants of their respective legal rights and defenses agree as follows the special administrator of the estate allow sec_1 the claim of color q as to the assets of the estate in the amount of dollar_figure defendant petitioner acknowledges and agrees he will make payment to color q in the amount of dollar_figure in the event the court in the declaratory_judgment action the insurance suit issues its order judgment or decree that he is entitled to the insurance proceeds defendant s_corporation acknowledges and agree sec_3 it will make payment to color q in the amount of dollar_figure in the event the court in the declaratory_judgment action the insurance suit issues an order judgment or decree that it is entitled to the insurance proceeds the defendant teresa l jeffcott acknowledges the stipulations contained in this entry to be valid and agrees that she accepts its terms both individually and as natural guardian and next of kin for her minor children plaintiff in consideration of the defendants' covenants and agreements as aforesaid agrees to dismiss with prejudice its complaint in case no against all defendants upon payment to color q in the amount of dollar_figure plaintiff will bring no further action based upon facts set forth in its amended complaint and will discharge each defendant from claims in the amended complaint it is understood that this resolution is intended to cover all future claims which may develop between plaintiff and jnana inc the estate teresa l jeffcott petitioner the s_corporation each defendant hereby releases color q from possible claims demands or causes of action which he she or it may have or claim to have against color q in the event none of the defendants is deemed entitled to the insurance proceeds or in the event color q has not been paid dollar_figure on or before date then color q will reserve the right to declare this stipulated entry null and of no effect and to proceed with all claims which it has or may have filed against defendants on the date this entry is filed with the court subsequently prudential paid the insurance proceeds in the amount of dollar_figure twice the face_amount because of the policy's accidental death_benefit plus interest to the clerk of the warren county court and was discharged as a party to the insurance suit on date the warren county court issued a journal entry ordering deposit in interest bearing account and related matters in the insurance suit ordering that the clerk of the warren county court remit the sum deposited by prudential jointly to both attorneys to mark bogan sic administrator of the estate of william t jeffcott deceased and to carl anthony cramer attorney for defendants p david musgrave and jeffcott musgrave cpa's inc the warren county court further ordered that said attorneys deposit said sum in one or more joint interest bearing accounts in both of their names as fiduciaries for their respective clients on date the clerk of the warren county court issued a check in the amount of dollar_figure to mark bogen attorney and carl anthony cramer attorney the check was deposited into a fifth third bank account in the name of the attorneys as fiduciaries with the endorsement mark r bogen and carl anthony cramer trustee deposit in trust only sufficient proceeds to pay color q were moved from the fifth third bank account in the name of the fiduciaries to the s corporation's account on date a check in the amount of dollar_figure drawn on an account held in the name of the s_corporation was issued to color q et al the check bore the notation in full settlement of any and all claims per montgomery county common pleas court case in issuing such check the s_corporation paid to color q and color q's attorneys dollar_figure in satisfaction of the color q claim on date the warren county court deciding that the s_corporation was the beneficiary of the prudential life_insurance_policy awarded to the s_corporation the remaining proceeds from the policy ie the difference between dollar_figure plus accrued interest and dollar_figure by memorandum_decision and judgment entry dated date the court_of_appeals twelfth appellate district of ohio warren county affirmed the judgment of the warren county court that the s_corporation was the legal beneficiary of the insurance proceeds from the day after mr jeffcott's death in date until the resolution of the embezzlement suit in petitioners were assisted by two attorneys carl anthony cramer and timothy tye of the law firm tye and tye in representing petitioners mr cramer and mr tye worked as a team but out of different offices the attorneys rendered services in defense of both the embezzlement suit and the insurance suit on its return the s_corporation deducted the color q payment as a client reimbursement and reported a loss of dollar_figure for the year petitioners reported the loss on their return as petitioner's distributive_share of the s corporation's loss resulting in a net_operating_loss on petitioners' return on their return petitioners deducted a net_operating_loss carryforward of dollar_figure the amount remaining from their net_operating_loss in the notice_of_deficiency respondent denied petitioners' net operating carryforward for taxable_year thereby increasing petitioners' taxable_income in the amount of dollar_figure consequently only the dollar_figure carryforward amount is in issue on its return the s_corporation deducted legal fees in the amount of dollar_figure and reported dollar_figure of income for the year petitioners reported the dollar_figure amount on their return as their distributive_share of ordinary_income from the s_corporation in the notice_of_deficiency respondent denied the s corporation's deduction of legal fees thereby increasing the s corporation's ordinary_income for taxable_year by dollar_figure accordingly respondent increased petitioner's ordinary_income for taxable_year by dollar_figure petitioner's distributive_share of the s corporation's ordinary_income opinion the first issue to be decided is whether petitioner's wholly owned s_corporation was entitled to deduct on its tax_return the payment of dollar_figure that it made to color q during in settlement of color q's embezzlement suit against the s_corporation the color q payment petitioners contend that the s_corporation was entitled to deduct the color q payment on its return as an ordinary and necessary business_expense pursuant to sec_162 respondent contends that because the s_corporation never included mr jeffcott's embezzlement proceeds in its income the s_corporation is not entitled to a deduction respondent relies on a line of cases holding that no deduction may be taken for an expense that is associated with an income item unless that income has been reported in the taxpayer's gross_income for the current_year or some previous year see eg 394_us_678 the deduction of the color q payment resulted in a lo sec_1 reported by the s_corporation for petitioners reported the loss on their return as petitioner's distributive_share of the s corporation's loss as a result of their deduction of that loss petitioners reported on their return a net_operating_loss which subsequently was carried forward to petitioners' return it is the disallowance of the loss carryforward on petitioners' tax_return that requires an inquiry into the s corporation's tax_return and the deductibility of the color q payment by the s_corporation in the instant case mr jeffcott an employee of the s_corporation embezzled approximately dollar_figure from color q a client of the s_corporation at the time of the embezzlement mr jeffcott was an employee of the s_corporation and was providing services to color q pursuant to an engagement letter between color q and the s_corporation and for which the s_corporation was paid fees by color q during the pendency of the complaint in the embezzlement suit color q discovered no evidence that petitioner had personally participated in mr jeffcott's wrongful course of conduct additionally the record contains no evidence and no party alleges that either petitioner or the s_corporation ultimately received any of the embezzlement proceeds which we take as a concession that the s_corporation did not receive any of the embezzlement proceeds because the s_corporation neither received nor had any claim of right to any of the embezzlement proceeds we find respondent's reliance on the skelly line of cases to be misplaced as the embezzlement proceeds were appropriated by mr jeffcott and not the s_corporation such proceeds would not be income to the s_corporation consequently we conclude that the skelly line of cases is not applicable to the instant case respondent next argues that the color q payment was not an ordinary and necessary business_expense of the s_corporation respondent makes no argument that the deduction of the color q payment should be disallowed under sec_265 within the meaning of sec_162 to qualify as an allowable deduction pursuant to sec_162 an item must be 'paid or incurred during the taxable_year ' be for 'carrying on any trade_or_business ' be an 'expense ' be a 'necessary' expense and be an 'ordinary' expense 403_us_345 petitioners contend that the color q payment was deductible by the s_corporation based on the application of the origin of the claim doctrine see 372_us_39 citing 234_f2d_660 6th cir revg 24_tc_597 and 77_tc_608 petitioners argue that the color q payment was an ordinary_and_necessary_expense of the s_corporation because the embezzlement suit arose out of the ordinary business operations of the s_corporation respondent argues that james e caldwell co v commissioner supra stands for the proposition that a judicial determination of liability is required for deductibility pursuant to sec_162 quoting judge bruce’s dissent it is not the petitioner's culpability but his liability that determines his right to the deduction james e caldwell co v the supreme court held that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was 'business' or 'personal' and hence whether it is deductible or not under sec_23 372_us_39 commissioner 24_tc_597 bruce j dissenting revd 234_f2d_660 6th cir citing judge bruce's dissent with approval consequently respondent argues that because there has never been a judicial determination that the s_corporation would be ultimately liable for the amount of the embezzlement the s_corporation is not entitled to deduct the color q payment we do not agree with respondent in james e caldwell co v commissioner supra the sixth circuit_court of appeals held inter alia that an amount_paid in satisfaction of a judgment rendered against the corporate taxpayer for fraud was deductible as an ordinary and necessary business_expense we view the language cited by respondent as support for the taxpayer's entitlement to the deduction under the facts of the james e caldwell co case not a statement of law that a judicial determination of liability is a prerequisite to a deduction indeed we have held to the contrary in 27_tc_921 and 37_tc_845 additionally we have allowed a deduction pursuant to sec_162 for a payment in settlement of a claim even where it has not been ordered by a court old town corp v commissioner supra as stated above mr jeffcott who was an employee of the s_corporation at the time of his embezzlement of funds from color q was providing services to color q pursuant to an engagement letter between color q and the s_corporation for which the s_corporation was paid fees by color q the embezzlement suit was brought by color q to recover the money allegedly embezzled by mr jeffcott while he was providing services as an s_corporation employee to color q under such circumstances we conclude that the embezzlement suit arose out of activities of the s corporation's business respondent next argues that the s_corporation did not substantively pay color q and that the s_corporation therefore did not within the meaning of sec_162 pay or incur an expense during with respect to the settlement of color q's claim although respondent acknowledges that the color q payment was routed through the s corporation's checking account on date respondent nonetheless argues that the amount_paid to color q was not reduced to the s corporation's possession and neither the montgomery county court nor the other parties intended that it be reduced to the s corporation's possession we think that respondent's focus on the source of the funds used to make the color q payment is misplaced the fact that the parties to the insurance suit agreed that the insurance proceeds would be used to settle the embezzlement suit does not diminish the fact that the s_corporation ultimately issued its own check4 as set forth above in our findings of facts the record contains a check drawn on the s corporation's account to color q et al in the amount of dollar_figure in full settlement of the continued in satisfaction of color q's claim the s_corporation could have received the funds to cover that check from a number of sources such as loans capital contributions income from operations or other sources the source of those funds is not material what is controlling is the fact that the s_corporation made the color q payment from its own account accordingly we find it unnecessary to trace the source of those funds consequently we conclude that the color q payment was an expense of the s_corporation that it paid_or_incurred during within the meaning of sec_162 respondent next argues that mr jeffcott's embezzlement activity was not ordinary because embezzlement is not part of the trade_or_business of being an employee citing 67_tc_388 we think that respondent's argument is misplaced in that it focuses on the wrong party in the instant case the issue is not whether mr jeffcott can deduct the color q payment rather the issue is whether the s_corporation is entitled to deduct the color q payment as an ordinary_and_necessary_expense of its business we think that the proper analysis of the instant case can be found in old town corp v commissioner t c pincite in old town corp we set forth the standards to decide whether an expense paid to settle a lawsuit is necessary within the continued embezzlement suit meaning of sec_162 of the code we asked the following questions was the taxpayer entirely confident that any suit which the plaintiff might bring could not succeed did the taxpayer make the payment in question only for the purpose of avoiding the damage to the taxpayer's credit reputation and business generally which might result from such a suit and was any such fear which the taxpayer may have had so far justified that a reasonable person in the taxpayer's place would have thought a settlement at that figure less than the damage which would follow from such a suit id the record establishes that the s_corporation made the color q payment as a result of mr jeffcott's actions performed while he was an s_corporation employee and pursuant to an engagement letter between color q and the s_corporation for which color q paid fees to the s_corporation the s_corporation was named as a defendant in color q's embezzlement suit and was potentially liable for the damages from the suit treble_damages under the ohio corrupt activities act the costs of the suit and the attorney's_fees applying the standards of old town corp we are satisfied that it was reasonable to conclude that color q's claim might succeed the record shows that petitioner viewed color q's claim seriously and that he sought the advice of his counsel who advised him to settle the claim we are also satisfied that the s_corporation made the payment in question to avoid damage to its credit reputation and business generally which might result from such a suit petitioner testified that he was new in the practice that he thought he was going to lose clients because of the publicity and that he would be held to a higher standard because he was in a position of integrity and trust petitioner also testified that the potential risk from the suit was treble_damages and that it wasn't worth it we also think that a reasonable person standing in the place of petitioner or the s_corporation would have thought that the settlement with color q would be warranted in light of the exposure to damages from the suit the record shows that the accounting firm arthur andersen performed an audit for color q which showed that mr jeffcott had inter alia changed names on checks additionally petitioner's counsel advised him to settle the claim and that advice appears reasonable under the circumstances in light of the s corporation's potential liability for the damages from the suit treble_damages under the ohio corrupt activities act the costs of the suit and the attorney's_fees we conclude that petitioner's fears were reasonable we think that a reasonable person would have thought that the settlement payment in the amount of dollar_figure was less than the damages that could be assessed if color q's suit prevailed additionally we conclude that there was justification for the belief that there existed sufficient exposure to liability that a compromise was necessary old town corp v commissioner supra pincite based on the record in the instant case we conclude that the color q payment meets all of the requirements of sec_162 because we have decided that the color q payment is an ordinary and necessary business_expense of the s_corporation that is deductible pursuant to sec_162 we need not consider the parties' arguments regarding the deductibility of the payment as a loss pursuant to sec_165 we have considered the parties' remaining arguments concerning the deductibility issue and find them to be without merit consequently we hold that the color q payment is an ordinary and necessary business_expense to the s_corporation for its taxable_year accordingly we conclude that petitioners are entitled to a net_operating_loss carryforward of dollar_figure for their taxable_year attributable to the s corporation's deduction of the color q payment for its taxable_year citing 66_tc_897 affd 574_f2d_189 4th cir respondent contends inter alia that the s corporation's loss was compensated for by insurance within the meaning of sec_165 johnson is distinguishable because we concluded in that case that the taxpayer's insurance_policy on the life of his partner was intended to compensate the taxpayer for the loss of his investment in the partnership and that is precisely what it did johnson v commissioner supra pincite in the instant case however we are satisfied that the s corporation's life_insurance policies in the names of petitioner and mr jeffcott were not purchased to compensate for potential embezzlement restitution payments consequently we conclude that were we to consider the loss issue johnson would not be dispositive of the instant case the next issue to be decided is whether the s_corporation is entitled to deduct pursuant to sec_162 attorneys' fees in the amount of dollar_figure for its taxable_year the parties agree that sec_265 disallows a deduction for attorneys' fees paid_by the s_corporation in recovering the insurance proceeds petitioners however contend that the attorneys' fees were incurred in the defense of both the embezzlement suit and the insurance suit petitioners contend that percent of the total attorneys' fees were incurred to defend the embezzlement suit and are deductible pursuant to sec_162 respondent concedes that the s_corporation paid dollar_figure in attorneys' fees during but contends that petitioners did not establish that any portion of such fees related to the embezzlement suit taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs 43_tc_824 additionally a taxpayer who claims a deduction must bear the burden of substantiating the amount and purpose of the item claimed 65_tc_87 sec_1_6001-1 income_tax regs under certain circumstances if a taxpayer establishes the entitlement to a deduction but does not establish the amount of the deduction we may estimate the amount allowable 39_f2d_540 2d cir if the taxpayer provides some rational basis upon which an estimate may be made 85_tc_731 in the instant case respondent concedes that the s_corporation paid dollar_figure in attorneys' fees during consequently we only consider whether petitioners have established that a portion of the attorneys' fees was incurred in defense of the embezzlement suit at trial mr cramer and mr tye who provided the legal services and billed the attorneys' fees in issue testified that in their employment they worked as a team but out of different offices mr cramer and mr tye provided legal services beginning in date and mr cramer continued to provide services until the trial of the instant case respondent argues that the embezzlement suit was concluded more than months prior to the s corporation's taxable_year and that the record does not establish that the attorneys rendered any services in defense of the embezzlement suit during the year during which the attorneys' fees were paid respondent argues that the record however does establish that the attorneys performed substantial services in defense of the insurance suit during petitioner however testified that the vast majority of mr cramer's and mr tye's time during the period from to was related to the embezzlement suit petitioner also testified that substantial legal fees were paid prior to but that by agreement the payment of dollar_figure during was in part a deferral of fees from years prior to mr cramer testified that during the period from to he and mr tye spent more time and energy and adrenalin and research on the embezzlement suit than on the insurance suit mr cramer testified that his and mr tye's work on the embezzlement suit versus the insurance suit during the period from to could have been in favor of the embezzlement case but at least we are satisfied by the record in the instant case that some of the dollar_figure in attorneys' fees paid during were incurred in defense of the embezzlement suit petitioners however have not established the precise amount of the deduction ie the actual amount of attorneys' fees that were incurred in defense of the embezzlement suit nonetheless because petitioners have established that they are entitled to a deduction in some amount we shall make a reasonable approximation of the amount allowable bearing heavily upon the taxpayer whose inexactitude is of his own making cohan v commissioner supra pincite mr cramer estimated that between and percent of his and mr tye's time was spent on the embezzlement suit during the period from to as we stated above petitioners proposed that percent of the total attorneys' fees be considered attributable to the embezzlement suit we are persuaded by petitioner's testimony that the attorneys' fees paid during were a deferral from prior years petitioner however testified that the fees in issue were only in part a deferral from years prior to consequently bearing heavily against petitioners as authorized by cohan we will approximate that percent of the attorneys' fees paid during were incurred for services rendered in defense of the embezzlement suit accordingly we hold that the s_corporation is entitled to deduct dollar_figure in attorneys' fees for its taxable_year and we sustain respondent's increase in petitioners' distributive_share of income from the s_corporation to the extent of dollar_figure the final issue to be decided is whether petitioners are liable for an addition_to_tax and penalty pursuant to sec_6651 and sec_6662 for taxable_year sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return unless it is shown that such failure is due to reasonable_cause and not willful neglect a taxpayer can establish reasonable_cause by showing that despite the exercise of ordinary care and prudence the taxpayer was unable to file the required tax_return within the prescribed time 469_us_241 92_tc_899 sec_301_6651-1 proced and admin regs willful neglect has been defined as a conscious intentional failure or reckless indifference to timely filing a return united_states v boyle supra pincite petitioners have the burden_of_proof rule a it is undisputed that petitioners did not timely file their individual tax_return for taxable_year petitioners argue that they missed the deadline due to exigent business circumstances petitioners also argue that they in good_faith had no expectation that any_tax was due we conclude that petitioners have not met their burden_of_proof petitioners did not explain the exigent business circumstances that prevented a timely filing moreover an unverified belief that no taxes are owing does not constitute reasonable_cause of the sort that will allow petitioners to escape the addition_to_tax pursuant to sec_6651 olsen v commissioner tcmemo_1993_432 and cases cited therein the question is not whether petitioners thought that they owed tax but whether they knew or should have known that they needed to file a return 864_f2d_1521 10th cir affg 86_tc_492 olsen v commissioner supra consequently we hold that petitioners have not established reasonable_cause for their failure_to_file timely their tax_return accordingly petitioners are liable for the sec_6651 addition_to_tax relating to their tax_liability for taxable_year sec_6662 imposes a percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including failure to exercise due care failure to do what a reasonable person would do under the circumstances or failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of the code or the temporary and final regulations issued pursuant to the code sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement of tax is defined as the amount which exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id petitioners must establish error in respondent's determination that they are liable for the penalty provided by sec_6662 rule a 104_tc_352 petitioners contend that the portion of the underpayment resulting from the deduction of legal fees is not attributable to negligence or disregard of rules or regulations petitioners argue that they made a reasonable attempt to comply with the tax law and did not disregard rules or regulations as evidenced by petitioner's belief that the vast majority of the legal fees were incurred in connection with the embezzlement suit and were attributable to years prior to which was supported by the testimony of mr cramer additionally petitioners argue that the amount of the understatement subject_to the penalty should be reduced because petitioner a certified_public_accountant researched the issues and believed that the deductions were supported by substantial_authority respondent on the other hand argues that petitioners were negligent in claiming a deduction for attorneys' fees incurred to recover tax exempt_income respondent contends that there is no evidence that the attorneys' fees were paid for services rendered for any purpose other than in pursuit of the life_insurance_proceeds additionally respondent argues that the sec_6662 penalty applies because of petitioners' substantial_understatement of tax as to the portion of the underpayment resulting from our holding that the s_corporation is not entitled to the entire amount deducted for attorneys' fees although we calculate that no substantial_understatement of tax exists we conclude that petitioners have not established that they kept adequate books_and_records sec_6662 sec_1_6662-3 income_tax regs as evidence of the propriety of the deduction of attorneys' fees petitioners rely only on petitioner's own belief supported by the testimony of one of the attorneys who rendered services that the vast majority of the attorneys' fees were incurred in connection with the embezzlement suit petitioners however produced no bills or checks documenting the nature of the dollar_figure claimed as a deduction for attorneys' fees moreover mr cramer's testimony was far from conclusive as to the amount of fees attributable to the embezzlement suit consequently we conclude that petitioners have not satisfied the requirements of sec_1_6662-3 income_tax regs nevertheless no penalty may be imposed pursuant to sec_6662 if petitioners establish that there was a reasonable_cause for the portion of the underpayment and that they acted in good_faith with respect to such portion sec_6664 in light of the experience knowledge and education of petitioner a certified_public_accountant we believe that he should have kept accurate records to show the purpose of the payment for attorneys' fees in order to allocate properly the fees between the insurance suit and the embezzlement suit because petitioner failed to do so we are not persuaded that he made a reasonable attempt to comply with the regulations and petitioners have not shown reasonable_cause for such failure sec_1_6664-4 sec_1 b income_tax regs accordingly we conclude that the portion of petitioners' underpayment relating to the disallowed amount of the deduction of attorneys' fees is attributable to negligence to reflect the foregoing decision will be entered under rule
